Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jantarabenjakul et al. (“Pharmacokinetics of rilpivirine and 24-week outcomes after switching from efavirenz in virologically suppressed HIV-1-infected adolescents,” Antiviral Therapy, 2018, Vol. 23, pp 259-265, Published on line on October 10, 2017) in view of Zhang (“Anti-retroviral drugs: Current state and development in the next decade,” Acta Pharmaceutica Sinica B, 2018, Vol. 8, No. 2, pp 131-136), clinical trial NCT02494986 (IDS), History of Changes for Study: NCT01975012 ( Safety, Tolerability, Drug Interactions, and Antiviral Activity of Rilpivirine in Antiretroviral-Naive HIV-Infected Children Less Than 12 Years of Age, 2015 https://clinicaltrials.gov/ct2/history/NCT01975012?V_14=View#StudyPageTop, NCT01975012 here after)  and Wynberg et al. (“Discontinuation of Efavirenz in Pediatric patients: why do children switch?”, Clin. Drug Investig. 2018, Vol. 38, pp 231-238). 
Jantarabenjakul et al. disclosed that efavirenz (EFV) is widely recommended as part of antiretroviral therapy (ART). However, EFV has been known for its association with various side effect and rilpivirine (RPV), a second-generation non-nucleoside reverse transcriptase 
Jantarabenjakul et al. do not teach expressly  the treatment of HIV-1 infected children aged >2 to <12 with the dosage amount herein defined, nor the particular salt of rilpivirine: rilpivirine hydrochloride.
 However, Zhang discloses that the FDA approved rilpivirine drug, Edurant, is in the form of rilpivirine hydrochloride. See, page 133, the table 1 and Figure 2 in Zhang. Clinical Trial NCT02494986 set forth a protocol for treating HIV-1 infected patients, including children 7 year of age of older. See, section of Eligibility criteria. The protocol is for treating those patients with rilpivirine (25 mg once daily, or a weight-adjusted dose) in combination with a background regimen containing other anti-retroviral. See, the Study Design section. 
NCT01975012 reveals a clinical trial of rilpivirine in HIV-infected children less than 12 ( years, wherein rilpivirine is given orally as 25-mg film-coated tablet, or for dosing in younger children, as granules (2.5mg/g) each day with a meal. See, Arms and Interventions Section.
Wynberg et al. reveals that Efavirenz based ART has been used for children and adolescent from age 7 and up. There have been concerns of long term use of the ART due to efficacy and/or side effects and many of the patients would switch to other ART. Median time to switch was 25 months in those who experienced side effects. See, particularly, the abstract. 

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to switch to  rilpivirine based ART as alternative for HIV-1 infected children age 7 to 12 years with body weight of <25 kg, who have been use other NNRTI based ART, such as efavirenz based ART.  

A person of ordinary skill in the art would have been motivated to switch to  rilpivirine based ART as alternative for HIV-1 infected children age 7 to 12 years, with body weight of <25 kg, who have been use other NNRTI based ART, such as efavirenz based ART, because rilpivirine or its based ART  has been known to be effective against the HIV-1 infection, maintains therapeutic efficacy with reduced side effect. The employment of the particular salt of rilpivirine, rilpivirine hydrochloride, would have been obvious because rilpivirine hydrochloride is the salt used in approved rilpivirine dosage form. As to claim 11, requiring multiple single unit dosage form for the 25 mg daily dosage, note, the use of a single unit dosage of 25 mg of rilpivirine, or multiple single unit doses of 25 mg of rilpivirine, would not make therapeutic difference and would have been a  matter of artisan’s choice. Furthermore, as to the  As to claim 12, which state the viral load of less than or equal to 50 copies after at least 48 weeks, such a   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  and In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). As to claim 18, note, the  NCT01975012 reveals unit dosage of 2.5 mg rilpivirine has been known and used in the art. The use of the known unit dosage in a therapy would have been obvious. 
Response to the Arguments
Applicants’ amendments and remarks submitted February 9, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. The rejections under 35 U.S.C. 102 (a)(1) set forth in prior office action has been withdrawn in view of the amendments.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach the switch to rilpivirine based anti-retroviral regimen from other non-nucleoside reverse transcriptase inhibitor and that rilpivirine has been known for treating children aged 17 or younger, particularly, 12 or younger and the dosage amounts has been known as about 25 mg once daily, which should be adjusted according to the body weight of the patient. The minimum 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627